DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-2, 9-11, and 17-24 are pending in the application.  Claims 18-24 are withdrawn.

Response to Arguments in After-Final Filed 11/05/2021
Applicant’s proposed amendments, filed 11/05/2021, raise new issues that require further search and consideration.  Applicant proposes to amend Claim 1 and Claim 17 as follows.
Claim 1.  A microfluidic platform, comprising . . . 
an output outer surface of the output port having a slot therein extending between the outer surface of the lid and the end surface of the output port, the slot communicating with the passageway of the output port . . . .

Claim 10.  A microfluidic platform, comprising . . .
an output outer surface of the corresponding output port having a slot therein extending between the outer surface of the lid and the end surface of the corresponding output port, the slot communicating with the passageway through the corresponding output port . . . .

The proposed Claim 1 amendment locates the slot “therein” the output port, and changes the scope of Claim 1.  Similarly, the proposed Claim 10 amendment locates the slot “therein” the corresponding output port, and changes the scope of Claim 10.
Applicant’s arguments, filed 11/05/2021, with respect to the rejection of Claim 1 under § 103 over Siciliano et al., in view of Beutler et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under § 103 over Tsao et al. (WO-2010118427-A1, Oct. 14, 2010), in view of Siciliano et al. (US-9475049-B2, filed Jan. 27, 2012, with provisional 61/436,733, filed on Jan. 27, 2011 and made of record), in view of Curcio et al. (US-20060002827-A1, Jan. 5, 2006).  While Applicant has seen the three references earlier in prosecution history (Curcio et al. as EP-1611954-A1, Jan. 4, 2006), Applicant has not seen the combination.  As such, Applicant’s amendment (filed 11/05/2021) is entered, the finality of the previous Office Action, dated Aug. 31, 2021, is withdrawn, and the instant Office Action is non-final.

Response to Amendment
Claim Objections
Claims 1, 9-10, and 17 were amended.  The previous objections to Claims 1-2, 9-11, and 17 are withdrawn.

Claims 1-2 and 9 are objected to because of the following.  Claim 1 is not correctly marked to show the changes (see MPEP 714 (II) (C)).  Amended Claim 1 was filed as follows:
1. (Currently Amended) A microfluidic platform, comprising . . . 
an output outer surface of the output port having a slot therein extending between the outer surface of the lid and the end surface of the output port, the slot communicating with the passageway of the output port . . . . 

and should have been filed as follows.
1. (Currently Amended) A microfluidic platform, comprising . . . 
an output outer surface of the output port having a slot therein extending between the outer surface of the lid and the end surface of the output port, the slot communicating with the passageway of the output port . . . . 

No correction is required.

Claims 9 and 17 are objected to because the status identifiers are incorrect (see MPEP 714 (II) (C)).  No further correction is required.

Claims 1-2, 9-11 and 17 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1, line 33, recites, “A microfluidic platform, comprising . . . fluid is allowed to pass . . .” – and should recite, “A microfluidic platform, comprising . . . [the] fluid is allowed to pass . . .” in order to be consistent with the rest of Claim 1.  
B).	Claim 10 recites, “A microfluidic platform, comprising . . . the output ports (line 33) . . . the output ports (lines 35-36) . . . the output ports (line 47) . . . .” without the necessary antecedent basis.  The suggestion is to amend Claim 10 to recite, “A microfluidic platform, comprising . . . the corresponding output ports (line 33) . . . the corresponding output ports (lines 35-36) . . . the corresponding output ports (line 47) . . . .” to provide antecedent basis and to be consistent with the rest of Claim 10.

D).	Claim 10, line 7, recites, “A microfluidic platform, comprising . . . to prevent fluid from . . .” and should recite, “A microfluidic platform, comprising . . . to prevent [the] fluid from . . .” to be consistent with the rest of Claim 10.  Similarly, Claim 10, line 35, recites, “A microfluidic platform, comprising . . . fluid is allowed . . .” and should recite, “A microfluidic platform, comprising . . . [the] fluid is allowed . . .” to be consistent with the rest of Claim 10.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 1, 9-10, and 17 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-2, 9-11, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 9-11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al. (WO-2010118427-A1, Oct. 14, 2010), in view of Siciliano et al. (US-9475049-B2, filed Jan. 27, 2012, with provisional 61/436,733, filed on Jan. 27, 2011 and made of record), in view of Curcio et al. (US-20060002827-A1, Jan. 5, 2006).  Tsao et al., in view of Siciliano et al., in view of Curcio et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim-language is in bold-faced font.
Regarding Claims 1-2 and 9 – Tsao et al. discloses a microfluidic platform (assembly 30, [0072]) (see Tsao et al. Figures 3-4, [0042]-[0043], and [0071]-[0078]), comprising:
A).	A base (interface cartridge 32, [0072]) having: an outer surface, as disclosed in Tsao et al. Figures 3-4;
B).	A well (input well 38, [0072]) formed in the outer surface of the base for receiving a fluid therein, since “each input well 38 is configured to receive a sample, reagent, or combination thereof” (see Tsao et al. [0072]),
A recess (waste collection well 46) in the outer surface of the base at a location spaced from the well, as disclosed in Tsao et al. Figures 3-4,
G).	A lid (microfluidic chip 18, [0072]) having an interior, an outer surface and a channel (microfluidic process channel 24, [0072]) extending through the interior and being spaced from the outer surface of the lid, as disclosed in Tsao et al. Figures 3-4;
H).	An input port (inlet port 20 constructed as input port 302 of “interface gasket” which “may be provided” see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28, [0068]-[0070], and [0087] for describing “interface gasket” with input and output ports 302) projecting from the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) when the “interface gasket,” with its input ports and output ports 302, is part of the lid, the projecting input ports 302 disclosed in Figures 26-28, the input port terminating at an end surface of the input port and having a passageway therethrough the input port, as disclosed in Tsao et al. Figures 26-28 for the input ports of ports 302, the passageway of the input port (inlet port 20) having a first end communicating [with] an input of the channel (microfluidic process channels 24, see Tsao et al. Figures 3-4 and [0072]) and a second end communicating with the end surface of the input port projecting from the outer surface of the lid; and
I).	An output port (outlet port 20 constructed as output port 302 of “interface gasket” which “may be provided” see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28, [0068]-[0070], and [0087] for describing “interface gasket” with input and output ports 302) projecting from the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) when the “interface gasket,” with its input ports and output ports 302, is constructed as part of the lid, the projecting output ports 302 disclosed in Figures 26-28, and the output port terminating at an end surface (tip surface of output port projecting from the outer surface of the lid) of the output port, the output port having: a passageway (passageway within output port, i.e. passageway within outlet port 20, see Tsao et al. Figure 4, and passageway within tip surface of output port projecting from the outer surface of the lid, see Figure 28) extending therethrough as disclosed in Tsao et , the passageway of the output port having a first end communicating with an output (outlet port 22) of the channel (microfluidic process channels 24, see Tsao et al. Figures 3-4 and [0072]) and a second end communicating with the end surface (tip surface of output port projecting from the outer surface of the lid) of the output port; and
J).	An output outer surface (tip surface of output port projecting from the outer surface of the lid) of the output port (see Rejection for Claim 1. I)) having a slot (slot is slot within the tip surface of the output port, see Rejection for Claim 1. I)) therein extending between the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) and the end surface of the output port (tip surface of the output port projecting from the outer surface of the lid), the slot communicating with the passageway (passageway within the output port, i.e. passageway within outlet port 20, see Tsao et al. Figure 4, and passageway within tip surface of the output port projecting from the outer surface of the lid, see Figure 28) of the output port as part of the passageway of the output port;
K).	Wherein: the lid (microfluidic chip 18, [0072]) selectively movable between a first position (first position is the NOT “coupled” position; and the second position is the “coupled” position via the “interface gasket,” disclosed at Tsao et al. [0074] and [0077], and “described in more detail” at Figures 26-28, [0068]-[0069], and [0087]) and a second position (first position is the NOT “coupled” position; and the second position is the “coupled” position via the “interface gasket,” disclosed at Tsao et al. [0074] and [0077], and “described in more detail” at Figures 26-28, [0068]-[0069], and [0087]), since, as shown in Tsao et al. Figures 20-21, mounting bolts may be used to secure the lid, i.e. microfluidic chip 18, to the base, i.e. interface cartridge 32 (see Tsao et al. [00123]), and mounting bolts allow the lid to be selectively movable,
L).	The first position (see Rejection for Claim 1. K)) wherein the input port (see Rejection for Claim 1. H)) projecting from the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) is disengaged from the base (interface cartridge 32, [0072]).
The remaining limitations are disclosed when:
1).	The Tsao et al. recess in the Tsao et al. base is constructed with:
F).	An absorbent received in the recess in the base;
as taught by Siciliano et al., the absorbent as part of an analyte detection membrane system in the recess (see below for motivation to combine).
2).	Each Tsao et al. well and each Tsao et al. recess is constructed with a vent opening which can be opened and closed to control liquid flow through the device, as taught by Curcio et al. (see below for motivation to combine), such that Tsao et al., in view of Siciliano et al., in view Curcio et al. (the Combination) disclose:
C).	The well having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flow therepast; and . . . 

E).	The recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast;

(see below for motivation to combine).
The Rejection for Claim 1 follows, for the remaining functional limitations.
M).	The second position (see Rejection for Claim 1. K)) wherein: the outer surface of the lid (microfluidic chip 18, see Tsao et al. [0072]) and the outer surface of the base (interface cartridge 32, see Tsao et al. [0072]) are in spaced relation at interface 44, with interface gasket 300, because of “frustoconical nipples 306” connecting the lid and the base and creating the spaced relation (see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28 and [0087]) wherein the slot (slot is slot within the tip surface of the output port, see Rejection for Claim 1. I)) in the output outer surface of the output port (see Rejection for Claim 1. I)) communicates with an environment external of the lid and the base, before the vent opening of the well is open, and after the vent opening of the recess is open, the vent openings as taught by Curcio et al., see Rejection for Claim 1. C). and E); fluid is allowed to pass (by “methods known in the art,” see Tsao et al. [0072] and [0075]) through the slot in the output outer surface of the output port extending through the lid and into the recess (waste collection well 46, including ; and
N).	The input of the channel (microfluidic process channel 24) communicates (via “methods known in the art,” see Tsao et al. [0072] and [0075]) with the fluid in the well (input well 38 with a vent opening, as taught by Curcio et al., see Rejection for Claim 1. C).) through the passageway of the input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 1. H)) and the output of the channel communicates (via “methods known in the art,” see Tsao et al. [0072] and [0075]) with the absorbent (as taught by Siciliano et al., see Rejection for Claim 1. F)) in the recess (waste collection well 46, including analyte detection membrane system with absorbent, taught by Siciliano et al., see Rejection for Claim 1. F)) through the passageway of the output port (output port is outlet port 22 projecting from the outer surface of the lid, see Rejection for Claim 1. I)), in the second position (see Rejection for Claim 1. K)) when the vent opening of the well is open, and the vent opening of the base is open, the vent openings as taught by Curcio et al., see Rejection for Claim 1. C). and E)) (see Tsao et al. Figures 3-4);
O).	Wherein:  with the lid (microfluidic chip 18, see Tsao et al. [0072]) in the second position (see Rejection for Claim 1. K)): the second end of the input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 1. H)) communicates (via “methods known in the art,” see Tsao et al. [0072] and [0075]) with the fluid in the well (input well 38 with vent opening taught by Curcio et al., see Rejection for Claim 1. C).) of the base (interface cartridge 32, see Tsao et al. [0072]) such that the fluid in the well is drawn into the passageway of the input port by capillary action (via “methods known in the art” including “capillary action” see Tsao et al. [0072] and [0075]), when the vent opening of the well is open, and the vent opening of ;
P).	The absorbent (as taught by Siciliano et al., see Rejection for Claim 1. F)) drives fluid flow (as taught by Siciliano et al. at 16:63-17:7, via “wicking” or capillary action) from the well (input well 38 with vent opening taught by Curcio et al., see Rejection for Claim 1. C).) into the passageway of the input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 1. H)) and through the channel (microfluidic process channel 24) in the lid (microfluidic chip 18, see Tsao et al. [0072]) and into the passageway of the output port (output port is outlet port 22 projecting from the outer surface of the lid, see Rejection for Claim 1. I)), in the second position (see Rejection for Claim 1. K)) when the vent opening of the well is open, and the vent opening of the recess is open, the vent openings as taught by Curcio et al., see Rejection for Claim 1. C). and E)) and the driving of fluid flow is done via “methods known in the art such as . . . capillary action” (see Tsao et al. [0072] and [0075]) (see Tsao et al. Figures 3-4); and
Q).	The slot (slot is slot within the tip surface of the output port, see Rejection for Claim 1. J)) in the output outer surface of the output port (output port is outlet port 22 projecting from the outer surface of the lid, see Rejection for Claim 1. I)) allows for the environment to be received in the slot while allowing for a fluid connection between the absorbent (as taught by Siciliano et al., see Rejection for Claim 1. F)) and the fluid in the well (input well 38 with vent opening taught by Curcio et al., see Rejection for Claim 1. C).), in the second position (see Rejection for Claim 1. K)) when the vent opening of the well is open, and the vent opening of the base is open, the vent openings as taught by Curcio et al. (see Rejection for Claim 1. C). and E)), and the fluid has not yet flowed into the recess (waste collection well 46, including analyte detection membrane system with absorbent, taught by Siciliano et al., see Rejection for Claim 1. F)) (see Tsao et al. Figures 3-4).
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Tsao et al. recess in the Tsao et al. base with:
F).	An absorbent received in the recess in the base;
as taught by Siciliano et al., the absorbent as part of an analyte detection membrane system in the recess, since:
1).	Like Tsao et al., Siciliano et al. (see Siciliano et al. Figures 22, 25, and 49:35-52) discloses a lid with a channel (channel system 2300), and a base which connects the channel’s input to a sample well (sample well connects to center of channel system 2300, see 35:54-57), and which connects the channel’s output to a recess (recess connects to periphery of channel system 2300; recess includes analyte detection membrane system 2047; recess, i.e. “receptacle,” is in the form of a “groove” or a “case” see 40:1-10) (see Tsao et al. Figures 3-4, and Rejection for Claim 1 above for what Tsao et al. discloses);
2).	Siciliano et al. states that the recess functions as an analyte detection membrane system, vertically arranged (see Siciliano et al. 10:50-11:29 for what system is, 6:51-7:11 for the analytes detected being similar to those of interest to Tsao et al., and 36:42-48 for the vertical arrangement) – and Tsao et al. would be interested in an analyte detection membrane system, and its vertical arrangement to save space (see Tsao et al. [0005] for analytes of interest; and [0071] for saving space on the microfluidic chip, i.e. the disclosed lid); and
3).	Siciliano et al. further states that the analyte detection membrane system’s absorbent, in conjunction with a force member, can be used to control flow through the vertically arranged analyte detection membrane system (see Siciliano et al. 10:50-11:29, particularly 11:24-29, and 16:63-17:7) because, “the force can be precisely regulated, either manually or by using a signal processing unit (e.g. computer)” and, as such, “the flow rate can be modified at any point as the sample vertically flows through the membrane system” – and, during use, Tsao et al. would be interested in such “precisely regulated . . . flow rate” through the analyte detection membrane system and its absorbent, seated in the Tsao et al. recess.
Tsao et al., in view of Siciliano et al., disclose the claimed invention, except for:
C).	The well having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flow therepast; and . . . 

E).	The recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast.

However, Tsao et al., in view of Siciliano et al., i.e. Combination II, discloses:
C).	The well (input well 38) having an open end communicating with the outer surface of the base (interface cartridge 32) and being configured to allow the fluid to flow therepast . . .

E).	The recess (waste collection well 46, including the disclosed absorbent, as part of the analyte detection membrane system, taught by Siciliano et al.) having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast . . . .

(See Tsao et al. Figures 3-4 and [0072]) (See Rejection for Claim 1. F). for the absorbent as taught by Siciliano et al., i.e. the analyte detection membrane system with the absorbent).

Like Combination II, Curcio et al. (see Curcio et al. Figures 1a-c, 2a, 3a, and 4a) discloses a lid (lid is test element 1”, see Figures 1c, 4a, and [0028]) with a channel (“channel” or “bridge or device” 7, see Figure1a-c, 4a, and [0033]), and a base (test element 1 or 1’, see Figures 1a-c, [0024], and [0028]) which connects the channel’s input to a well (well is “container or sample holding chamber,” see [0021], lines 5-7; well is “liquid storage reservoir” 3, see Figures 1a-c and [0024]) and which connects the channel’s output to a recess (recess is “another container or chamber,” see [0021], lines 5-7; recess is in “testing area” 9, at “closing membrane or septum” 11, [0026]) (see Tsao et al. Figures 3-4, and Rejection for Claim 1 above for what Tsao et al. discloses).
Curcio et al. further teaches:
C).	The well (well is “container or sample holding chamber,” see [0021], lines 5-7; well is “liquid storage reservoir” 3, see Figures 1a-c and [0024]) having an open end communicating with the outer surface of the base (test element 1 or 1’) and being configured to allow the fluid to flow therepast, as shown in Figure 1b by the flow arrows, and a closed end being configured to prevent the fluid from flow therepast, as shown in Figure 1a with no flow arrows.

E).	The recess (recess is “another container or chamber,” see [0021], lines 5-7; recess is in “testing area” 9, at “closing membrane or septum” 11, [0026]) has an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast when vent opening 4 is opened, and a closed end being configured to prevent the fluid from flowing therepast when vent opening 4 is closed.
One of ordinary skill in the art at the time the invention was made, would have been motivated to include a vent opening 4 that can be closed and opened, on each well and recess, as taught by Curcio et al., such that the Combination (Tsao et al., in view of Siciliano et al., in view of Curcio et al.), discloses:
C).	The well having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flow therepast; and . . . 
E).	The recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast,
(See above paragraph),

since Curcio et al. states that such a vent opening 4 can be used to control flow through the microfluidic device (see Curcio et al. Figures 1a-c, [0024]-[0026], and [0021], lines 5-7) and the Combination would have an interest in controlling flow through the microfluidic device (see Tsao et al. [0006] for “precision flow control” in “conventional microfluidic chips,” and [0097], referring to Figure 16, and stating that, “Flows A and B are driven and controlled by selective application of a vacuum at the vent wells 110, or by other means known to those skilled in the art”).
Additional Disclosures Include:
Claim 2 – The Combination discloses the microfluidic platform of Claim 1 further comprising a removable membrane connected to the outer surface of the base and extending over the well for retaining the fluid therein.  Details follow.
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Combination’s microfluidic platform;
further comprising a removable membrane (membrane 5) connected to the outer surface of the base (test element 1 or 1’ analogous to the disclosed base, i.e. see Tsao et al. Figures 3-4 and [0072], interface cartridge 32) and extending over the well (liquid storage reservoir 3) for retaining the fluid therein as disclosed in Curcio et al. Figure 1a, 
and then removing the membrane by “bridge device 7” which “can be punched through a septum or membrane 5” with “rigid open end 8” (see Curcio et al. Figures 1a-c and [0025]), since Curcio et al. states at [0025] that such an arrangement is used “for interconnecting the liquid storage reservoir 3 (analogous to the disclosed well) with the testing area 9 (analogous to the area with the disclosed recess).”
Claim 9 – The Combination discloses the microfluidic platform of Claim 1 wherein the input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 1. H)) defines a post projecting from the outer surface of the lid, as disclosed in Tsao et al. Figure 28 (see Rejection for Claim 1. H). for the input port), the post receivable in the well (input well 38) with the lid (microfluidic chip 18) in the second position (see Rejection for Claim 1. K) for second position being the “coupled” position between the lid, i.e. microfluidic chip, and the base, i.e. interface cartridge 32) (see Tsao et al. Figures 3-4).
The claims are directed to a device.
Regarding Claims 10-11 and 17 – Tsao et al. discloses a microfluidic platform (assembly 30, [0072]) (see Tsao et al. Figures 3-4, [0042]-[0043], and [0071]-[0078]), comprising:
A).	A base (interface cartridge 32, [0072]) having: an outer surface, as disclosed in Tsao et al. Figures 3-4;
B).	A plurality of wells (input wells 38, [0072]) formed in the outer surface of the base for receiving fluid therein, since “each input well 38 is configured to receive a sample, reagent, or combination thereof” (see Tsao et al. [0072]),
D).	At least one recess (waste collection well 46) in the outer surface of the base at a location spaced from the plurality of wells, as disclosed in Tsao et al. Figures 3-4,
G).	A lid (microfluidic chip 18, [0072]) including an interior, an outer surface and a plurality of channels (microfluidic process channels 24, [0072]) extending through the interior being spaced from the outer surface of the lid and having corresponding inputs (inlet ports 20) and outputs (outlet ports 22), as disclosed in Tsao et al. Figures 3-4;
H).	Input ports (each input port is inlet port 20 constructed as input port 302 of “interface gasket” which “may be provided” see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28, [0068]-[0070], and [0087] for describing “interface gasket” with input and output ports 302) projecting from the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) when the “interface gasket,” with its input ports and output ports 302, is part of the lid, the projecting input ports 302 disclosed in Figures 26-28, and the input ports terminating at corresponding end surfaces of the input ports, each input port including a passageway therethrough the corresponding input port, as disclosed in Tsao et al. Figures 26-28 for the input ports of port 302, the passageway of each input port having a first end communicating [with] an input of a corresponding channel (microfluidic process channels 24, see Tsao et al. Figures 3-4 and [0072]) of the plurality of channels and a second end communicating with the corresponding end surface of the corresponding input port projecting from the outer surface of the lid; and
I).	Output ports (outlet port 20 constructed as output port 302 of “interface gasket” which “may be provided” see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28, [0068]-[0070], and [0087] for describing “interface gasket” with input and output ports 302) projecting from the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) when the “interface gasket,” with its input ports and output ports 302, is constructed as part of the lid, the projecting output ports 302 disclosed in Figures 26-28, and output ports terminating at corresponding end surfaces (tip surface of output port projecting from the outer surface of the lid) of the corresponding output port, each output port having: a passageway (passageway within output port, i.e. passageway within outlet port 20, see Tsao et al. Figure 4, and passageway within tip surface of output port projecting from the outer surface of the lid, see Figure 28) extending therethrough as disclosed in Tsao et al. Figures 4 and 28, the passageway of each output port having a first end communicating with an output (outlet port 22) of a corresponding channel of the plurality of channels (microfluidic process channels 24, see Tsao et al. Figures 3-4 and [0072]) and a second end communicating with the corresponding end surface (tip surface of output port projecting from the outer surface of the lid) of the corresponding output port; and
J).	An output outer surface (tip surface of output port projecting from the outer surface of the lid) of the corresponding output port (see Rejection for Claim 10 I).) having a slot (slot is slot within the tip surface of the output port, see Rejection for Claim 10. I)) therein extending between the outer surface of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) and the end surface of the corresponding output port (tip surface of the corresponding output port projecting from the outer surface of the lid), the slot communicating with the passageway (passageway within the corresponding output port, i.e. passageway within outlet port 20, see Tsao et al. Figure 4, and passageway within tip surface of the corresponding output port projecting from the outer surface of the lid, see Figure 28) through the corresponding output port as part of the passageway of the output port;
K).	The lid (microfluidic chip 18, [0072]) is selectively moveable between a first position (first position is the NOT “coupled” position; and the second position is the “coupled” position via the “interface gasket,” disclosed at Tsao et al. [0074] and [0077], and “described in more detail” at Figures 26-28, [0068]-[0069], and [0087]) and a second position (first position is the NOT “coupled” position; and the second position is the “coupled” position via the “interface gasket,” disclosed at Tsao et al. [0074] and [0077], and “described in more detail” at Figures 26-28, [0068]-[0069], and [0087]), since, as shown in Tsao et al. Figures 20-21, mounting bolts may be used to secure the lid, i.e. microfluidic chip 18, to the base, i.e. interface cartridge 32 (see Tsao et al. [00123]), and mounting bolts allow the lid to be selectively movable,
 wherein the input ports (see Rejection for Claim 10. H)) of the lid (microfluidic chip 18, see Tsao et al. Figures 3-4 and [0072]) are disengaged from the base (interface cartridge 32, [0072]).
The remaining limitations are disclosed when:
1).	Each Tsao et al. recess in the Tsao et al. base is constructed with:
F).	An absorbent received in the at least one recess in the base;
as taught by Siciliano et al., the absorbent as part of an analyte detection membrane system in the recess (see below for motivation to combine).
2).	Each Tsao et al. well and each Tsao et al. recess is constructed with a vent opening which can be opened and closed to control liquid flow through the device, as taught by Curcio et al. (see below for motivation to combine), such that Tsao et al., in view of Siciliano et al., in view Curcio et al. (the Combination) disclose:
C).	Each well of the plurality of wells having an open end in fluid communication with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent fluid from flowing therepast; and . . .

E).	Each of the at least one recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast; 

(see below for motivation to combine).
The Rejection for Claim 10 follows, for the remaining functional limitations.
M).	The second position (see Rejection for Claim 10. K)) wherein: the outer surface of the lid (microfluidic chip 18, see Tsao et al. [0072]) and the outer surface of the base (interface cartridge 32, see Tsao et al. [0072]) are in spaced relation at interface 44, with interface gasket 300, because of “frustoconical nipples 306” connecting the lid and the base and creating the spaced relations (see Tsao et al. Figures 3-4 and [0074]; and Figures 26-28 and [0087]) wherein the slots (slots, where each slot is slot within the tip surface of the corresponding output port, see Rejection for Claim 10. I)) in the output outer surfaces of the output ports (see Rejection for Claim 10. I)) of the lid communicate with an environment external of the base and the lid, before the vent ; fluid is allowed to pass (by “methods known in the art,” see Tsao et al. [0072] and [0075]) through the slots in the output outer surfaces of the output ports of the lid and into the corresponding recesses (waste collection well 46, including analyte detection membrane system with absorbent, taught by Siciliano et al., see Rejection for Claim 10. F)), after the vent opening of the corresponding wells are opened and after the vent opening of the corresponding recesses are opened, the vent openings as taught by Curcio et al., see Rejection for Claim 10. C). and E). (see Tsao et al. Figures 3-4); and
N).	The input of each channel of the plurality of channels (microfluidic process channels 24) communicates (via “methods known in the art,” see Tsao et al. [0072] and [0075]) with a corresponding well of the plurality of wells (input wells 38, each with a vent opening, as taught by Curcio et al., see Rejection for Claim 10. C).) in the base (interface cartridge 32, [0072]) through the passageway of a corresponding input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 10. H)) and the output of each channel of the plurality of channels communicates (via “methods known in the art,” see Tsao et al. [0072] and [0075]) with the absorbent (as taught by Siciliano et al., see Rejection for Claim 10. F)) in the at least one recess (waste collection wells 46, including analyte detection membrane system with absorbent, as taught by Siciliano et al., see Rejection for Claim 10. F)) through the passageway of a corresponding output port (output port is outlet port 22 projecting from the outer surface of the lid, see Rejection for Claim 10. I)), in the second position (see Rejection for Claim 10. K)) when the vent opening of the corresponding well is open, and the vent opening of the corresponding base is open, the vent openings as taught by Curcio et al., see Rejection for Claim 10. C). and E)) (see Tsao et al. Figures 3-4);
the fluid in each well of the plurality of wells (input wells 38, each with a vent opening, as taught by Curcio et al., see Rejection for Claim 10. C).) is drawn into (via “methods known in the art,” see Tsao et al. [0072] and [0075]) a corresponding channel of the plurality of channels (microfluidic process channels 24) through the passageway of the corresponding input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 10. H)), the input of the corresponding channel of the plurality of channels through the lid, and the passageway of the corresponding output port (output port is outlet port 22 projecting from the outer surface of the lid, see Rejection for Claim 10. I)) when the vent opening of the corresponding well is open, and the vent opening of the corresponding recess is open, the vent openings as taught by Curcio et al., see Rejection for Claim 10. C). and E)) (see Tsao et al. Figures 3-4);
P).	The absorbent (as taught by Siciliano et al., see Rejection for Claim 10. F)) drives fluid flow (as taught by Siciliano et al. at 16:63-17:7, via “wicking” or capillary action) through the plurality channels (microfluidic process channels 24) in the lid (microfluidic chip 18, see Tsao et al. [0072]) in the second position (see Rejection for Claim 10. K)) when the vent opening of the corresponding well is open, and the vent opening of the corresponding recess is open, the vent openings as taught by Curcio et al., see Rejection for Claim 10. C). and E)) and the driving of fluid flow is done via “methods known in the art such as . . . capillary action” (see Tsao et al. [0072] and [0075]) (see Tsao et al. Figures 3-4), and 
Q).	The slots (slots, where each slot is slot within the tip surface of the output port, see Rejection for Claim 10. J)) in the output outer surfaces of the output ports (output ports are outlet ports 22 projecting from the outer surface of the lid, see Rejection for Claim 10. I)) allow for the environment to be received in the slots while allowing for fluid connections between the absorbent (as taught by Siciliano et al., see Rejection for Claim 10. F)) and the fluid in each well (input well 38 with vent opening taught by .
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Tsao et al. recess in the Tsao et al. base with:
F).	An absorbent received in the at least one recess in the base;
as taught by Siciliano et al., the absorbent as part of an analyte detection membrane system in the recess, since:
1).	Like Tsao et al., Siciliano et al. (see Siciliano et al. Figures 22, 25, and 49:35-52) discloses a lid with a channel (channel system 2300), and a base which connects the channel’s input to a sample well (sample well connects to center of channel system 2300, see 35:54-57), and which connects the channel’s output to a recess (recess connects to periphery of channel system 2300; recess includes analyte detection membrane system 2047; recess, i.e. “receptacle,” is in the form of a “groove” or a “case” see 40:1-10) (see Tsao et al. Figures 3-4, and Rejection for Claim 10 above for what Tsao et al. discloses);
2).	Siciliano et al. states that the recess functions as an analyte detection membrane system, vertically arranged (see Siciliano et al. 10:50-11:29 for what system is, 6:51-7:11 for the analytes detected being similar to those of interest to Tsao et al., and 36:42-48 for the vertical arrangement) – and Tsao et al. would be interested in an analyte detection membrane system, and its vertical arrangement to save space (see Tsao et al. [0005] for analytes of interest; and [0071] for saving space on the microfluidic chip, i.e. the disclosed lid); and
3).	Siciliano et al. further states that the analyte detection membrane system’s absorbent, in conjunction with a force member, can be used to control flow through the vertically 
Tsao et al., in view of Siciliano et al., disclose the claimed invention, except for:
C).	Each well of the plurality of wells having an open end in fluid communication with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent fluid from flowing therepast; and . . .

E).	Each of the at least one recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast.

However, Tsao et al., in view of Siciliano et al., i.e. Combination II, discloses:
C).	Each well of the plurality of wells (input wells 38) having an open end communicating with the outer surface of the base (interface cartridge 32) and being configured to allow the fluid to flow therepast . . .

E).	Each of the at least one recess (at least one recess is waste collection wells 46, each recess including the disclosed absorbent, as part of the analyte detection membrane system, taught by Siciliano et al.) having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast . . . .

(See Tsao et al. Figures 3-4 and [0072]) (See Rejection for Claim 10. F). for the absorbent as taught by Siciliano et al., i.e. the analyte detection membrane system with the absorbent).

Like Combination II, Curcio et al. (see Curcio et al. Figures 1a-c, 2a, 3a, and 4a) discloses a lid (lid is test element 1”, see Figures 1c, 4a, and [0028]) with a channel (“channel” or “bridge or device” 7, see Figure1a-c, 4a for the channel being a plurality of channels, and [0033]), and a base (test element 1 or 1’, see Figures 1a-c, [0024], and [0028]) which connects each channel’s input to a corresponding well (well is “container or sample holding chamber,” see [0021], lines 5-7; well is “liquid storage reservoir” 3, see Figures 1a-c and [0024]) and which connects each channel’s output to a corresponding recess (recess is “another container or chamber,” see [0021], lines 5-7; recess is in “testing area” 9, at “closing membrane or septum” 11, [0026]) (see Tsao et al. Figures 3-4, and Rejection for Claim 10 above for what Tsao et al. discloses).
Curcio et al. further teaches:
C).	Each well (well is “container or sample holding chamber,” see [0021], lines 5-7; well is “liquid storage reservoir” 3, see Figures 1a-c and [0024]) of the plurality of wells having an open end in fluid communication with the outer surface of the base (test element 1 or 1’) and being configured to allow the fluid to flow therepast, as shown in Figure 1b by the flow arrows, and a closed end being configured to prevent fluid from flowing therepast, as shown in Figure 1a with no flow arrows.
Like each well with a vent opening 4 that can be closed so that no liquid flows (see Figure 1a), or opened so that liquid flows (see Figure 1b), Curcio et al. would be motivated to construct the corresponding recess similarly to control liquid flow, i.e. with vent opening 4 that can be closed or opened, such that:
E).	Each of the at least one recess (recess is “another container or chamber,” see [0021], lines 5-7; recess is in “testing area” 9, at “closing membrane or septum” 11, [0026]) having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast when the vent opening 4 is opened, and a closed end being configured to prevent the fluid from flowing therepast, when the vent opening 4 is closed.
One of ordinary skill in the art at the time the invention was made, would have been motivated to include a vent opening 4 that can be closed and opened, on each well and recess, as taught by Curcio et al., such that the Combination (Tsao et al., in view of Siciliano et al., in view of Curcio et al.), discloses:
C).	Each well of the plurality of wells having an open end in fluid communication with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent fluid from flowing therepast; and . . .
E).	Each of the at least one recess having an open end communicating with the outer surface of the base and being configured to allow the fluid to flow therepast, and a closed end being configured to prevent the fluid from flowing therepast,
(See above paragraph),

since Curcio et al. states that such a vent opening 4 can be used to control flow through the microfluidic device (see Curcio et al. Figures 1a-c, [0024]-[0026], and [0021], lines 5-7) and the Combination would have an interest in controlling flow through the microfluidic device (see Tsao et al. [0006] for “precision flow control” in “conventional microfluidic chips,” and [0097], referring to Figure 16, and stating that, 
Additional Disclosures Include:
Claim 11 – The Combination discloses the microfluidic platform of Claim 10 further comprising a removable membrane connected to the outer surface of the base and extending over the plurality of wells for retaining the fluid therein.  Details follow.
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Combination’s microfluidic platform;
further comprising a removable membrane (membrane 5) connected to the outer surface of the base (test element 1 or 1’ analogous to the disclosed base, i.e. see Tsao et al. Figures 3-4 and [0072], interface cartridge 32) and extending over the plurality of wells (liquid storage reservoir 3, and [0021] for plurality, analogous to the disclosed wells, i.e. see Tsao et al. Figures 3-4 and [0072], input wells 38) for retaining the fluid therein, as disclosed in Curio et al. Figure 1a and at [0021].
and then removing the membrane by “bridge device 7” which “can be punched through a septum or membrane 5” with “rigid open end 8” (see Curcio et al. Figures 1a-c and [0025]), since Curcio et al. states at [0025] that such an arrangement is used “for interconnecting the liquid storage reservoir 3 (analogous to the disclosed well) with the testing area 9 (analogous to the area with the disclosed recess).”
Claim 17 – The Combination discloses the microfluidic platform of Claim 10 wherein each input port (input port is inlet port 20 projecting from the outer surface of the lid, see Rejection for Claim 10. H)) defines a post projecting from the outer surface of the lid, as disclosed in Tsao et al. Figure 28 (see Rejection for Claim 10. H). for the input port), each post receivable in the corresponding well of the plurality of wells (input wells 38) with the lid (microfluidic chip 18) in the second position (see Rejection for Claim 1. K) for second position being the “coupled” position between the lid, i.e. microfluidic chip, and the base, i.e. interface cartridge 32) (see Tsao et al. Figures 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Below is Applicant’s work.
A).	Berthier et al. (Lab Chip 13 (pub. Nov. 19, 2012) 424-431, 8 pages).
B).	Berthier et al. (US-9186670-B2, Nov. 17, 2015).
Below is some of the prior art applied by other jurisdictions.
C). Tsao et al. (WO-2010118427-A1, Oct. 14, 2010 – Espacenet Bibliographic Data, Patent Publication, 81 pages) – See Figure 4.
D).	Curcio et al. (EP-1611954-A1, Jan. 4, 2006 – Espacenet Bibliographic Data, Patent Publication, 9 pages) – See Figures 1a and 4a.
E).	Chen et al. (US-20100304986-A1, Dec. 2, 2010) – See Figure 6.
Below is the provisional of the primary reference Siciliano et al. (US-9475049-B2).
F).	U.S. Provisional Application No. 61/436,733, filed Jan. 27, 2011, 121 pages.
Below is a reference applied as prior art during earlier prosecution of the instant application.
G).	Beutler et al. (US-20030124549-A1, Jul. 3, 2003) – See Beutler et al. Title, Figures 1 and 2A-B, and [0012]-[0013].

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        11/18/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779